Citation Nr: 0824851	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  06-37 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a right knee disability 
(also claimed as patellofemoral arthritis).


ATTORNEY FOR THE BOARD

Ernest Lee, Associate Counsel


INTRODUCTION

The veteran had two periods of active service: June 1980 to 
June 1983 and June 1984 to July 1985.  The veteran served 
with the U.S. Army during the first service period and then 
with the U.S. Marine Corp during the second service period.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  


FINDING OF FACT

The evidence of record does not show that the veteran's right 
knee disability is related to service.  


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
service nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1112, 1113, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims to be suffering from a right knee 
disability he incurred while in service.  The veteran's claim 
for a right knee disability comes from his last period of 
service in the U.S. Marine Corp., June 1984 to July 1985, and 
that he has had physical problems with his right knee since 
he left service.  Specifically, the veteran asserts that the 
record of patellofemoral arthritis of the right knee in 
service is related to his current right knee disability.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
incurred in service alone is not enough.  There must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

If a chronic disorder, such as arthritis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

In order to establish direct service connection, three 
elements must be satisfied.  
There must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of the 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 38 
C.F.R. § 3.303 (2007); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  
See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

At the outset, the Board finds that presumptive service 
connection under 38 C.F.R. §§ 3.307 and 3.309, for the 
chronic disease of arthritis, is not applicable because the 
evidence of record does not contain documents showing an 
arthritis diagnosis one year after service.  

A review of the veteran's service treatment records (STRs) 
reveal that the veteran sought treatment in May 1985 for his 
right knee, at which time the examiner noted that the veteran 
suffered from pain after prolonged bending of the knee and 
walking up stairs.  The examiner also noted negative trauma 
to the knee, good range of motion, mild effusion and 
swelling, and increased pain with upper patella movement and 
pressure.  The examiner assessed the veteran with 
patellofemoral arthritis of the right knee.  The Board notes, 
however, that it appears no x-rays of the right knee were 
taken during the veteran's examination or otherwise during 
service.  Furthermore, the STRs do not disclose any 
subsequent visits by the veteran seeking further treatment 
while in service.  Indeed, the July 1985 separation 
examination report appears to noted that the lower 
extremities where in the normal range.  

The only relevant post-service medical evidence consists of a 
September 2006 VA joint examination.  The VA examiner noted 
the knee appeared anatomically normal without swelling or 
tenderness around the patella and the medial or lateral 
aspect of the joint.  The knee is able to flex to 140 degrees 
and extend to zero degrees.  Repeated flexing and extending 
of the knee revealed no pain, weakness, or fatigue.  The VA 
examiner also noted that lateral and medial stress on the 
knee show no laxity of the lateral or medial collateral  
ligaments and the anterior and posterior cruciate ligaments 
appeared in tact.  The VA examiner noted the veteran did not 
walk with a limp and no negative signs were discovered on the 
McMurray test. 

The VA examiner stated that the veteran does not have 
patellofemoral arthritis or patellofemoral syndrome but 
rather a mild case of degenerative joint disease related to 
aging.  The VA examiner noted that the degenerative joint 
disease was not related to a patellofemoral arthritis 
diagnosis.  The VA examiner disagreed with the diagnosis of 
the veteran's knee from March 1985 because no x-rays were 
taken of the knee to confirm the diagnosis.  Therefore, the 
VA examiner concluded that the March 1985 diagnosis was not 
legitimate. Given the results of the examination, the VA 
examiner stated: "the medical evidence provided does not 
lead to the conclusion that he has a patellofemoral syndrome 
or patellofemoral arthritic problem.  It is my opinion that 
this knee problem that he is currently experiencing is not 
due to the issue that he was seen for in 1985 while he was in 
the military service."  While the VA examiner acknowledged 
that the veteran may have had some patellofemoral syndrome 
while in service, he otherwise noted that the x-rays, taken 
in conjunction with the September 2006 examination, did not 
reveal such a condition at present.   

The Board finds the September 2006 VA medical opinion 
persuasive and highly probative because it includes a 
complete review of the veteran's medical history in 
conjunction with a contemporaneous physical examination and 
x-ray study.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1987); see also Winsett v. West, 11 Vet. App. 420 
(1998).  As there is otherwise no medical evidence of record 
linking the veteran's current right knee disability to the 
right knee ailment noted during service, the Board must 
conclude, under the circumstances of this case, that service 
connection is not warranted. 

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In this 
regard, the Board does not find statements from the veteran 
or other individuals as lay persons to be probative, which 
attempt to draw a medical conclusion because they are not 
qualified to do so.  Id.  The veteran is capable of observing 
but the veteran is not competent (i.e., professionally 
qualified) to offer an opinion as to the cause of his claimed 
disabilities.  See also 38 C.F.R. § 3.159(a)(2).  

The Board notes the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit Court) has held that lay evidence is 
one type of evidence that can be considered.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay testimony is 
competent if it is limited to matters the witness has 
actually observed and is within the realm of the witness' 
personal knowledge.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007), see also Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994).  The Board, however, retains the discretion to 
determine the credibility and probative value of all evidence 
submitted including lay evidence.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1335 (Fed. Cir. 2006); See also Washington v. 
Nicholson, 19 Vet. App. 362, 269 (2005).  

The Board has considered the various written statements made 
by the veteran and his brother.  These statements attest to 
the veteran suffering from symptoms of pain, stiffness, and 
locking of the knee since service.  The Board accepts these 
lay statements as competent for the purpose of is recalling 
his personal experiences and symptoms observed.  However, in 
view of the fact that there is no post-service medical 
evidence that the veteran was treated for or diagnosed with a 
right knee ailment since separation from service in 1985 
until the VA examination in 2006, the Board finds such 
statements not credible for the purpose of demonstrating 
continuity of symptomatology.  Indeed, Federal Circuit Court 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  And to the 
extent the veteran asserts that the finding of patellofemoral 
arthritis in service is related to his current right knee 
disability, this is a medical conclusion for which the 
veteran is not qualified to make.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  In any case, as was already 
explained herein, such assertions are outweighed by the 
competent medical evidence discounting any connection between 
the current right knee disability at the symptoms observed in 
service.

In view of the foregoing, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim.  The Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence weighs against the claim, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  

Duty to Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; and (3) that VA will attempt to obtain.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letter dated in June 2004, the veteran was notified of the 
evidence not of record that was necessary to substantiate his 
claim.  He was told what information that he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  He was, in essence, told to submit all 
relevant evidence he had in his possession.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

With respect to the Dingess requirements, in light of the 
Board's denial of the veteran's claim, no disability rating 
or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
Court's holding.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's service treatment 
records have been obtained.  He has been provided a VA 
medical examination.  Private treatment records were not 
included with the claims file.  The veteran stated he was 
unable to obtain them.  The claims file contains no evidence 
to suggest the veteran attempted to obtain his post-service 
treatment records.  Despite this situation, there is no 
indication of any additional, relevant records that the RO 
failed to obtain.  The Board finds that the duty to assist 
the veteran under the VCAA has been met.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA. 


ORDER

Service connection for a right knee disability is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


